Citation Nr: 9904776	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-39 793	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana




THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right inguinal hernioplasty.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In March 1998, the Board made final determinations on the 
back and hemorrhoid issues.  The rating of the hernia was 
Remanded for examination of the veteran.  He failed to appear 
for a schedule examination.  This was pointed out in the 
supplemental statement of the case sent in August 1998.  The 
veteran failed to respond.  The representative has made a 
written presentation on his behalf, but has not indicated any 
good cause for missing the examination or that the veteran 
would report if rescheduled.  VA has done all the development 
possible in this case and the Board now proceeds with its 
review.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have a recurrent inguinal hernia.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
right inguinal hernioplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 7338 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected residuals of a right inguinal 
hernioplasty have worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

An inguinal hernia will be non-compensable if it is small, 
reducible, or without true hernia protrusion, or if not 
operated, but remediable.  A 10 percent rating will be 
assigned for a recurrent postoperative hernia, readily 
reducible and well supported by truss or belt.  A small, 
postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible will be 
rated as 30 percent disabling.  The maximum rating under this 
code is 60 percent which is assigned for a large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Ten percent will be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. Part 4, Code 7338 (1998).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The service medical records show that the 
veteran sustained a right inguinal hernia and a hernioplasty 
was performed in May 1951.  His convalescence was reported by 
the physicians to be uneventful.  On examination for 
separation from active service, in August 1953, the scar in 
the right groin was not disabling.  

In December 1953, a private physician, Melvyn C. Jarrett, 
M.D., reported that there was a well healed right 
herniorrhaphy scar and the veteran complained of slight 
tenderness over it.  

On the January 1954 VA examination, the right inguinal 
herniorrhaphy scar was described by the doctor as old and 
healed.  

A March 1954 rating decision granted service connection for 
the hernioplasty, rated as noncompensable.  

The current rating is based on the current extent of the 
disability, so although the entire file has been reviewed, 
this discussion will focus on the recent evidence, which is 
the most probative source of information as to the current 
extent of the disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

A VA outpatient clinical record of February 1995 shows the 
veteran's complaints included right hernia pain.  No 
abnormalities were reported.  The assessment was that the 
veteran was status post right inguinal hernia repair.  

A March 1995 VA outpatient treatment note shows the veteran 
stated that he had pain in the groin with straining.  
Bilaterally, his groin was not tender and there were no 
hernias.  There were bilateral large hydroceles.  The 
examiner did not relate the hydroceles to the hernia 
residuals.  

In July 1995, the veteran reported pain in the area of the 
hernia repair with bowel movements.  

On the May 1996 VA examination, the veteran reported having a 
hernia repair in 1951.  Examination did not disclose any 
abnormalities.  The diagnosis was history of hernia repair, 
no current problems.  

Under the applicable rating criteria, a recurrence of the 
hernia is required for a compensable rating.  The veteran has 
complained of groin pain and discomfort, but he has not 
identified any recurrence of the hernia.  The physicians who 
have examined him have not reported any signs of recurrence. 
Most significantly, on the May 1996 examination, a doctor 
expressed the opinion that there were no current problems.  
The examining physicians have provided information which is 
substantially more probative than the veteran complaints.  
The medical reports outweigh the veteran's assertions by a 
significant margin and establish that there is no recurrence.  
38 U.S.C.A. § 5107 (West 1991).  Consequently, the residuals 
of a right inguinal hernioplasty do not approximate the 
criteria for a compensable rating.  38 C.F.R. § 4.7 (1998).  


ORDER

An increased rating for residuals of a right inguinal 
hernioplasty is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

